83395: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26909: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83395


Short Caption:NARACH, M.D. VS. DIST. CT. (SHAH, M.D.)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A828992Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerTienchai Narach, M.D.Adam Garth
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						S. Brent Vogel
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


Real Party in InterestClinical Infectious Disease Specialists (Itani) PCHeather S. Hall
							(McBride Hall)
						Robert C McBride
							(McBride Hall)
						Jordan W. Montet
							(McBride Hall)
						


Real Party in InterestClinton AndersonHeather S. Hall
							(McBride Hall)
						Robert C McBride
							(McBride Hall)
						Jordan W. Montet
							(McBride Hall)
						


Real Party in InterestDhaval Shah, M.D.Heather S. Hall
							(McBride Hall)
						Robert C McBride
							(McBride Hall)
						Jordan W. Montet
							(McBride Hall)
						


Real Party in InterestEstate of Stephen LyonsShirley Blazich
							(Claggett & Sykes Law Firm)
						Sean K. Claggett
							(Claggett & Sykes Law Firm)
						Jennifer Morales
							(Claggett & Sykes Law Firm)
						


Real Party in InterestMary Ann LyonsShirley Blazich
							(Claggett & Sykes Law Firm)
						Sean K. Claggett
							(Claggett & Sykes Law Firm)
						Jennifer Morales
							(Claggett & Sykes Law Firm)
						


Real Party in InterestMilan Patel, M.D.Patricia Egan Daehnke
							(Collinson, Daehnke, Inlow & Greco)
						Amanda E. Rosenthal
							(Collinson, Daehnke, Inlow & Greco)
						


Real Party in InterestSunrise Mountainview Hospital, Inc.Teyla C. Buys
							(Hall Prangle & Schoonveld, LLC/Las Vegas)
						Sherman B. Mayor
							(Hall Prangle & Schoonveld, LLC/Las Vegas)
						Michael E. Prangle
							(Hall Prangle & Schoonveld, LLC/Las Vegas)
						


Real Party in InterestWendy CashShirley Blazich
							(Claggett & Sykes Law Firm)
						Sean K. Claggett
							(Claggett & Sykes Law Firm)
						Jennifer Morales
							(Claggett & Sykes Law Firm)
						


RespondentKathleen E. Delaney


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


08/19/2021Filing FeeFiling fee paid. E-Payment $250.00 from S. Brent Vogel. (SC)


08/19/2021Petition/WritFiled Petition for Writ of Mandamus. (SC)21-24222




08/19/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-24224




08/19/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-24226




09/16/2021Order/DispositionalFiled Order Denying Petition for a Writ of Mandamus. "ORDER the petition DENIED." fn1 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-26909




10/11/2021RemittiturIssued Notice in Lieu of Remittitur. (SC)21-29014




10/11/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)



Combined Case View